DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 8/13/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The references listed on the Information Disclosure Statements filed on 4/9/2021, 6/18/2021 have been considered by examiner (see attached PTO/SB/08).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method for providing video-on-demand content to a subscriber device, the method comprising:
(a) receiving, by a Web-based content management system comprising a first set of one or more computers and a first set of computer-readable memory, from at least 
(i) first video-on-demand content for a video-on-demand program in a first digital video format, along with but separate from (ii) respective first content-characterizing metadata associated with the first video-on-demand content that includes first title information associated with a first title of a plurality of titles, first category information associated with the first title and first subcategory information associated with the first title to specify a respective hierarchical location of the first title of the first video-on-demand content within a hierarchically-arranged interactive electronic program guide using the respective hierarchically-arranged first category information, first subcategory information, and first title information;
(b) encoding, using the first set of one or more computers of the Web-based content management system, the first video-on-demand program content to an encoded video-on-demand content file in a format capable of playback on demand on a display associated with the subscriber device;
(c) storing, on one or more video servers operatively connected to the first set of one or more computers of the Web-based content management system, the encoded video-on-demand content file;
(d) generating, using the first set of one or more computers of the Web-based content management system, video-on-demand application-readable metadata for the encoded video-on-demand content file by converting at least a portion of the first content-characterizing metadata into a format readable by a video-on-demand application so that the application-readable metadata is configured to be usable with the encoded video-on-demand content file in order to specify the respective hierarchical location of the first title in the hierarchically-arranged interactive electronic program guide;
(e) accessing, using a video-on-demand application server operatively connected to the one or more video servers, the video-on-demand application-readable metadata to generate the hierarchically-arranged interactive electronic program guide for navigating from a first template associated with a first category populated by the first category information and first subcategory information, to a second template associated with a first subcategory populated by the first subcategory information and the first title information, to a third template associated with the first title populated by the first title information,
wherein the first category information, the first subcategory information, and the first title information are the same as designated by a content provider,
wherein the interactive electronic program guide is generated in real time in a plurality of layers comprising:
(i) a first layer comprising a background screen to provide at least one of a basic color, logo, or graphical theme to display,
(ii) a second layer comprising one or more reserved areas that are reserved for displaying content provided by a different layer of the plurality of layers,
(iii) a third layer comprising reserved area content generated using electronic program guide data received in real time by an interactive application at the subscriber device from the video-on-demand application server comprising at least one of text, video content, a navigation link, and a button to be displayed in the one or more reserved areas in the particular display;
(f) in response to at least one of the plurality of TV service subscribers selecting,  via the video-on-demand application, the first title associated with the first video-on-demand content from the hierarchically-arranged interactive electronic program guide, transmitting, from the one or more video servers, to the subscriber device, the encoded video-on-demand content file of the first video-on-demand content for display on the display associated with the subscriber device.
Novak (US 2002/0104099), Sull et al. (US 7548565), and Dudkiewicz et al. (US 7337462) are the closest prior art relating to the Applicant's claimed invention.
Novak discloses an individual can upload media objects to a server and specify a manner in which the media objects are to be played as a media program to an end user. The media program can be provided to the end user via a synthetic channel, which can be tuned to by the end user as if tuning to a conventional television broadcast channel. Information related to the synthetic channel such as media program listings, can be provided in an electronic program guide. If a client terminal of the end user is tuned to the synthetic channel, the media program(s) scheduled by the individual who uploaded the media objects are streamed to the client terminal for viewing by the end user.
Sull discloses techniques for fast indexing of live video broadcasts are provided which incorporate both efficient manual processing and automatic indexing steps to generate semantically meaningful and practically usable highlight hierarchy of broadcast television programs in real-time. In one technique, a list of predefined keywords is 
Dudkiewicz discloses a video production facility system may produce closed caption data that includes text data and timing data. The system may receive script data for a video program. The system may then determine identifiers for individual programming events that make up the program. The system may then produce closed caption data for the program. The closed caption data may include text data corresponding to the script data, and timing data provided at locations that correspond to the beginning of each of the programming events. The timing data may comprise an identifier of the corresponding programming event. Further timing data may be provided that marks the ends of programming events, or that marks individual segments within a programming event. Related embodiments may pertain to systems that implement such processing. The closed caption data may be synchronized to a video signal based on the display of corresponding text by a teleprompter system that is used in the production of the video program. Timing data may alternatively be provided within the video signal itself.
The prior art do not disclose or render obvious the amended features.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080141325 A1	Ludvig; Edward A. et al.
US 6754904 B1		Cooper; Robert M. et al.
US 7222163 B1		Girouard; David et al.
US 7337462 B2		Dudkiewicz; Gil Gavriel et al.
US 20010018771 A1	Walker, Jay S. et al.
US 20050283800 A1	Ellis, Michael D. et al.
US 20050097622 A1	Zigmond, Daniel J. et al.
US 20030018971 A1	McKenna, Thomas P. JR.
US 20080072260 A1	Rosin; Robert et al.
US 20020184634 A1	Cooper, Robert M.
US 20030084449 A1	Chane, Lena D. et al.
US 20050138560 A1	Lee, Kuo-Chun et al.
US 20100211975 A1	Boyer; Franklin E. et al.
US 20060004914 A1	Kelly; Sean et al.
US 20050235319 A1	Carpenter, Kenneth F. et al.

US 6774926 B1		Ellis; Michael D. et al.
US 20050160465 A1	Walker, Todd A.
US 20040205816 A1	Barrett, Peter T.
US 20060174260 A1	Gutta; Srinivas
US 20020056104 A1	Burnhouse, Tara et al.
US 20020104099 A1	Novak, Robert Eustace
US 20040158855 A1	Gu, Yihong et al.
US 7277870 B2		Mourad; Magda et al.
US 7548565 B2		Sull; Sanghoon et al.
US 20080127257 A1	Kvache; Alexander
US 5734853 A		Hendricks; John S. et al.
US 6118442 A		Tanigawa; Hidekazu
US 7594245 B2		Sezan; M. Ibrahim et al.
US 20090158334 A1	Rodriguez; Arturo A. et al.
US 20030167471 A1	Roth, Cliff et al.
US 7076734 B2		Wolff; Adam G. et al.
US 6990677 B1		Pietraszak; Michael E. et al.
US 6539548 B1		Hendricks; John S. et al.
US 5812123 A		Rowe; Keith et al.
US 20100153999 A1	Yates; Doug
US 20060155850 A1	Ma; Yue et al.
US 8006263 B2		Ellis; Michael D. et al.

US 20040049788 A1	Mori, Shigeki et al.
US 20040015989 A1	Kaizu, Tatsuo et al.
US 8644354 B2		George; T. Sahaya et al.
US 20130125158 A1	Brown; Stephen J.
US 20040117844 A1	Karaoguz, Jeyhan et al.
US 20030009542 A1	Kasal, Alpay O. et al.
US 20010052132 A1	Fryer, Bruce
US 7305691 B2		Cristofalo; Michael
US 20020163532 A1	Thomas, McGee et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             8/13/2021